688 So. 2d 958 (1997)
John K. WORDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-3261.
District Court of Appeal of Florida, Fourth District.
February 19, 1997.
*959 John K. Worden, Madison, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Carol Cobourn Asbury, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant alleges that trial counsel rendered ineffective assistance in "falsely advising" him that voluntary intoxication was not a defense to the charges of robbery and kidnapping. As the record indicates that appellant was drinking at relevant times, we find these factual allegations, on their face, sufficient to set forth a claim of ineffective assistance of counsel despite the fact that appellant signed a plea agreement indicating his satisfaction with counsel's services. See Young v. State, 661 So. 2d 406 (Fla. 1st DCA 1995).
Since the trial court's order fails to demonstrate conclusively that appellant is entitled to no relief, we reverse and remand for an evidentiary hearing for the purpose of a determination on the merits of the above stated claim.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
DELL, KLEIN and SHAHOOD, JJ., concur.